Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 2, 4-12, 15, 17, 19-21 and 23-29 are pending in the instant application.

Election/Restrictions
Applicant’s election without traverse of Group I,

    PNG
    media_image1.png
    207
    623
    media_image1.png
    Greyscale
,
and the species of Example 41, found on page 205 of the instant specification (reproduced below),

    PNG
    media_image2.png
    57
    555
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    157
    260
    media_image3.png
    Greyscale

in the reply filed on March 22, 2021 was acknowledged in the previous Office Action.

The requirement was deemed proper and therefore made FINAL in the previous Office Action.


Terminal Disclaimer
The terminal disclaimer filed on September 20, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent which may issue from Application No. 16/638,708 or Application No. 16/638,698 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

All other rejections and objections made in the previous Office Action that do not appear below have been overcome by Applicant’s amendments to the specification and the claims.  

As a result of the amendments to the claims, the full scope of the currently claimed compounds in elected Group I has now been searched and examined.

Also as a result of Applicant’s amendments to the claims, the following rejections now apply.

Claims 6, 19-21, 23-25 and 29 (newly added) are withdrawn from further consideration pursuant to 
37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking without traverse in the reply filed on March 22, 2021.


IMPORTANT REMINDER:  Applicant is reminded to strictly adhere to claim amendment practice as required by          37 CFR 1.121.  The status identifier for each of claims 6, 19-21, 23-25 and 29 is incorrect in the amendment filed September 20, 2021.  The correct status identifier which should have been used is “Withdrawn-Currently Amended” or “Withdrawn” instead of “Currently Amended” in claims 6, 19-21 and 23-25 in the amendment filed September 20, 2021.  The correct status identifier for newly added claim 29 is “Withdrawn-New” or “Withdrawn”.





Priority
Since the instant application claims the benefit under 35 USC § 119(a-d) of the following foreign priority applications:  

    PNG
    media_image4.png
    79
    473
    media_image4.png
    Greyscale
, 
the disclosures of each of these foreign priority applications were reviewed because of the possibility of intervening prior art.  
2163.02    Standard for Determining Compliance With the Written Description Requirement [R-11.2013]
The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).
Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991). An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997); Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it").

2163.03    Typical Circumstances Where Adequate Written Description Issue Arises [R-10.2019]
A description requirement issue can arise in a number of different circumstances where it must be determined whether the subject matter of a claim is supported in an application as filed. See MPEP § 2163 for examination guidelines pertaining to the written description requirement. Most typically, the issue will arise in the following circumstances: 

III.    RELIANCE ON PRIORITY UNDER 35 U.S.C. 119 
Under 35 U.S.C. 119(a) or (e), the claims in a U.S. application are entitled to the benefit of a foreign priority date or the filing date of a provisional application if the corresponding foreign application or provisional application supports the claims in the manner required by 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph. In re Ziegler, 992 F.2d 1197, 1200, 26 USPQ2d 1600, 1603 (Fed. Cir. 1993); Kawai v. Metlesics, 480 F.2d 880, 178 USPQ 158 (CCPA 1973); In re Gosteli, 872 F.2d 1008, 10 USPQ2d 1614 (Fed. Cir. 1989).

    PNG
    media_image5.png
    209
    352
    media_image5.png
    Greyscale
 .
It was found that the three foreign priority applications identified above each fail to provide adequate support for the entire scope of the instant claimed invention.  The disclosures of the foreign priority applications fail to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application.  
See in:
a) United Kingdom 1713083.2 wherein the R1 variable does not represent an optionally substituted heterocycle (as found in the instant claimed invention);
1713082.4, Formula (I), 
    PNG
    media_image6.png
    114
    171
    media_image6.png
    Greyscale
, wherein there is no variable L (as found in the instant claimed invention) and the R1 variable represents a saturated or unsaturated hydrocarbyl which can be substituted; and 
c) United Kingdom 1713079.0, Formula (I), 
    PNG
    media_image7.png
    112
    166
    media_image7.png
    Greyscale
 wherein there is no variable L (as found in the instant claimed invention) and the R1 variable represents a non-aromatic heterocyclic group which can be substituted.
Therefore, the instant claimed invention cannot rely on the filing date (August 15, 2017) of these three foreign priority applications.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 20, 2021 was filed after the mailing date of the non-final Office Action on 
April 19, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



s 1, 8, 9 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Currently amended claim 1 is confusing and therefore indefinite because of the amendment to the proviso at the end of claim 1.  The proviso at the end of claim 1 states the following:

    PNG
    media_image8.png
    90
    746
    media_image8.png
    Greyscale

However, problems arise in the definitions of variable L when cyclic groups are formed with R3, R4, R5, R6, R7 and R8, which definitions contradict the amended proviso at the end of claim 1.  See claim 8 for same. 
In claim 1, page 3 (next to the last line of the page), an “and” should been added after the phrase “group may optionally be substituted;” but before the 2 variable since what follows (i.e., the R2 variable definition) is the last variable being defined.
Claim 9 now lacks antecedent basis from currently amended claim 1 since independent claim 1 now stipulates that R2 is a cyclic group substituted at the α and α’-positions whereas previously presented claim 9 just indicates that there is required substitution at the α-position alone.  See claim 12 for same.


Response to Arguments
Applicant’s arguments filed September 20, 2021 have been fully considered.  In regard to claim 1, Applicant argues the placement of the “and”.  In response, the designation of the placement of the “and” that Applicant indicated in his arguments is not the designation that the Examiner had indicated in the previous Office Action.  For proper Markush language 2 variable,

    PNG
    media_image9.png
    131
    788
    media_image9.png
    Greyscale

since the R2 variable is the last variable being defined.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9 and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of 
Claims 9 and 12 each fail to further limit claim 1 because each of claims 9 and 12 are broader in scope than independent claim 1.  Currently amended claim 1 now stipulates that R2 is a cyclic group substituted at the α and α’-positions whereas previously presented claims 9 and 12 just indicate that there is substitution at the α-position.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 15 and 27 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16, 18, 19, 21, 22 and 24-26 of copending Application No. 16/629,006 {US 2020/0291003} - now allowed.
Copending Application No. 16/629,006 claims for instance, the 8th compound claimed on page 10 in claim 16 of the copending application,

    PNG
    media_image10.png
    100
    201
    media_image10.png
    Greyscale

(which is the same as the 6th compound claimed on page 9 in instant currently amended now independent claim 15).

Although the conflicting claims are not identical, they are not patentably distinct from each other because the copending application claims at least one species that anticipates the instant claimed invention.



This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented (although copending Application No. 16/629,006 has now been allowed).
Response to Arguments
Applicant’s arguments filed September 20, 2021 have been fully considered.  Applicant argues that copending Application No. 16/629,006 claims compounds which have a saturated heterocycle attached to the sulfonyl group and therefore, the instant amended claims are not obvious over the claims in copending Application No. 16/629,006.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the 
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 2, 9-11, 17, 26 and 28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sharma et al. {WO 2019/043610 A1}.
Sharma et al. disclose and claim (claim 12, page 59), for instance, Example 12 on pages 22-23 and also disclose pharmaceutical compositions comprising his compounds together with excipients (page 53),

    PNG
    media_image11.png
    105
    684
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    125
    275
    media_image12.png
    Greyscale



    PNG
    media_image13.png
    162
    345
    media_image13.png
    Greyscale
, wherein 
R1 represents a heterocycle; 
L represents an unsaturated straight-chained hydrocarbylene; 
Q represents O; and 
R2 represents a cyclic group substituted at the α- and α’-positions (i.e., a fused aryl)}.

Example 12 in Sharma et al. is disclosed in his 
foreign priority document, IN 201721030899 (filed August 31, 2017), on page 12, lines 17-18 and the  pharmaceutical compositions are disclosed on page 21.  Therefore, Sharma et al. anticipate the instant currently amended claimed invention.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability 


Claims 1, 2, 4, 9, 10 and 26 are rejected under 
35 U.S.C. 103 as being unpatentable over Willms {US Patent 4,725,679}.
Determination of the scope and content of the prior art (MPEP §2141.01)
Applicant claims compounds of instant Formula (I),

    PNG
    media_image13.png
    162
    345
    media_image13.png
    Greyscale
,
wherein 
R1 can represent -NR3R4;
R3 can represent hydrogen or alkyl; 
R4 can represent hydrogen or alkyl; 
L can represent an unsaturated straight-chained 
hydrocarbylene, which may be optionally 
substituted; 
Q represents O; and 
R2 can represent a cyclic group substituted at the 
α- and α’-positions (i.e., a 2,6-disubstituted 
phenyl).

	Willms {see entire document; particularly columns 1-6; and especially Compound Nos. 5 and 12 in Table 1 in columns 3-6} teach compounds of formula (I) in columns 1-2,

    PNG
    media_image14.png
    180
    581
    media_image14.png
    Greyscale

wherein R1 and R2 can independently represent 
hydrogen or alkyl;
R3 can represent hydrogen or alkyl;
R4 can represent hydrogen, alkyl, alkoxycarbonyl, 
etc.;
R5 can represent hydrogen; and
R6 can represent phenyl which is polysubstituted by 
halogen, alkyl, alkoxy, CF3, etc.
that are structurally similar to the instant claimed compounds.  
Ascertainment of the difference between the prior art and the claimed invention (MPEP §2141.02)
	The difference between the compounds of Willms and the compounds instantly claimed is that the instant claimed compounds are generically described in the prior art.

Finding of prima facie obviousness--rational and motivation 
(MPEP §2142-2143)
The indiscriminate selection of “some” among “many” is prima facie obvious, In re Lemin, 141 USPQ 814 (C.C.P.A. 1964).  The motivation to make the claimed compounds derives from the expectation that structurally similar compounds would possess similar activity (e.g., herbicidal activity).



Allowable Subject Matter
The elected species of Example 41 is allowable over the prior art of record.  

Claims 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if 


Conclusion
Applicant’s submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on September 20, 2021 prompted the new ground(s) of rejection presented in this Office action.  Further, Applicant's amendment also necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b) and MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first 


This application contains claims 6, 19-21, 23-25 and 29 drawn to an invention nonelected without traverse in the reply filed on March 22, 2021. A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP §821.01.



Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 
Laura L. Stockton 
(571) 272-0710.  
The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private 
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



November 9, 2021
Book XXVI, page 153